DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 Applicants’ amendment filed on 7/18/22 has been entered. Claims 1-5, 8-13, 16, 18-21, 24, 26-19, 32 have been amended. No claims have been canceled. No new claims have been added. Claims 1-32 are still pending in this application, with claims 1, 9, 17 and 25 being independent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, 16-30, 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20130080144 to Kamatani (“Kamatani”) in view of U.S. Patent Application Publication No. 20180338147 to Nowozin et al. (“Nowozin”).
As to claim 1, Kamatani discloses a processor [paragraph 0023, Fig. 2], comprising: one or more arithmetic logic units (ALUs) to translate one or more first sentences into one or more second sentences having different grammar from the one or more first sentences [Fig. 3A-3B, paragraph 0030]. 
Kamatani does not expressly disclose using one or more neural networks to translate one or more first sentences into one or more second sentences. 
In the same or similar field of invention, Nowozin discloses the feature of using one or more neural networks to translate one or more first sentences into one or more second sentences [Nowozin paragraph 0022, 0027, 0038].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kamatani to have the feature of using one or more neural networks to translate one or more first sentences into one or more second sentences as taught by Nowozin.  The suggestion/motivation would have been to improve the amount of compression which can be achieved, whilst still enabling decompression without significant loss from the original [Nowozin paragraph 0003].  
As to claims 2, 10, 18 and 26, Nowozin discloses wherein the one or more ALUs are further to: determine, using at least one of the one or more neural networks, a content code for each of the one or more first sentences, the content code providing a style-independent expression of content of the respective first sentence [paragraph 0034]. In addition, the same motivation is used as the rejection of claims 1, 9, 17 and 25.
As to claims 3, 11, 19 and 27, Nowozin discloses wherein the one or more ALUs are further to: determine, using at least one of the one or more neural networks, a style code to be used for the one or more second sentences, the style codes being inferred from respective sentences [paragraph 0034, 0038]. In addition, the same motivation is used as the rejection of claims 1, 9, 17 and 25.
As to claims 4, 12, 20 and 28, Nowozin discloses wherein the one or more ALUs are further to: generate latent representations of the one or more second sentences using the content code and the style codes; and decode, using at least one decoding neural network, the latent representations into the one or more second sentences [paragraphs 0034, 0038]. In addition, the same motivation is used as the rejection of claims 1, 9, 17 and 25.
As to claims 5, 13, 21 and 29, Nowozin discloses wherein the one or more ALUs are further to: generate the latent representations using a transfer function that applies the deviations of the style codes to a normalized mean of the content code [paragraphs 0048, 0070]. In addition, the same motivation is used as the rejection of claims 1, 9, 17 and 25.
As to claims 6, 14, 22 and 30, Nowozin discloses wherein the different grammar corresponds to a different expression of content of the one or more first sentences, the different expression differing in at least one of style, sentiment, structure, or type [paragraphs 0034, 0038]. In addition, the same motivation is used as the rejection of claims 1, 9, 17 and 25.
As to claims 8, 16, 24 and 32, Nowozin discloses wherein the one or more ALUs are further to: minimize cycle-consistency loss during training of at least a subset of the one or more neural networks [paragraphs 0003, 0021, 0050-0056, 0087]. In addition, the same motivation is used as the rejection of claims 1, 9, 17 and 25.
As to claim 9, Kamatani discloses one or more processors [paragraph 0023, Fig. 3] to translate one or more first sentences into one or more second sentences having different grammar from the one or more first sentences [Fig. 3A-3B, paragraph 0030].
Kamatani does not expressly disclose using one or more neural networks to translate one or more first sentences into one or more second sentences and one or more memories to store the one or more neural networks. 
In the same or similar field of invention, Nowozin discloses the feature of using one or more neural networks to translate one or more first sentences into one or more second sentences [Nowozin paragraph 0022, 0027, 0038] and one or more memories to store the one or more neural networks [paragraphs 0076-77].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kamatani to have the feature of using one or more neural networks to translate one or more first sentences into one or more second sentences and one or more memories to store the one or more neural networks as taught by Nowozin.  The suggestion/motivation would have been to improve the amount of compression which can be achieved, whilst still enabling decompression without significant loss from the original [Nowozin paragraph 0003].  
As to claim 17, Kamatani discloses a processor [paragraph 0023, Fig. 3] comprising: one or more arithmetic logic units (ALUs) to translate one or more first sentences into one or more second sentences having different grammar from the one or more first sentences [Fig. 3A-3B, paragraph 0030]. 
Kamatani does not expressly disclose using one or more neural networks to translate one or more first sentences into one or more second sentences. 
In the same or similar field of invention, Nowozin discloses the feature of using one or more 0 to translate one or more first sentences into one or more second sentences [Nowozin paragraphs 0022, 0027, 0038].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kamatani to have the feature of using one or more neural networks to translate one or more first sentences into one or more second sentences as taught by Nowozin.  The suggestion/motivation would have been to improve the amount of compression which can be achieved, whilst still enabling decompression without significant loss from the original [Nowozin paragraph 0003].  
As to claim 25, Kamatani discloses a system, comprising:  6one or more processors [paragraph 0076, Fig. 8:802] to translating one 8or more first sentences into one or more second sentences having different grammar from the one 9or more first sentences; and  10one or more memories to store the parameters [paragraphs 0027, 0038]. 
Kamatani does not expressly disclose processor to calculate parameters corresponding to one or more 7neural networks, at least in part, using a cycle consistency loss function. 
In the same or similar field of invention, Nowozin discloses the feature calculating parameters corresponding to one or more 7neural networks [paragraphs 0048, 0073], at least in part, using a cycle consistency loss function [paragraphs 0003, 0021, 0050-0056, 0087].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kamatani to have the feature of calculating parameters corresponding to one or more 7neural networks, at least in part, using a cycle consistency loss function as taught by Nowozin.  The suggestion/motivation would have been to improve the amount of compression which can be achieved, whilst still enabling decompression without significant loss from the original [Nowozin paragraph 0003].  
	
Claims 7, 15, 23, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20130080144 to Kamatani  (“Kamatani”) and U.S. Patent Application Publication No. 20180338147 to Nowozin et al. (“Nowozin”) in further view of U.S. Patent Application Publication No. 20080133245 to Proulx et al. (“Proulx”).  
As to claims 7, 15, 23, and 31, Kamatani and Nowozin disclose the processor of claims 1, 17 and the system of claims 9, 25 [see rejection of claims 1, 9, 17 and 25].
Kamatani and Nowozin do not expressly disclose wherein at least one of the one or more first sentences is received as audio data and converted into text data, or at least one of the one or more second sentences is provided as audio data generated using a digital voice corresponding to a respective style code. Even though, Nowozin discloses a speech signal of a first person is compressed, manipulated to become similar to a speech signal of another person and then decompressed [paragraphs 0021-22]. It would have been extremely obvious and well known in the art to use speech to text or text to speech conversion.
In the same or similar field of invention, Proulx discloses the feature of using speech to text and text to speech conversion in translation [paragraphs 0004, 0009, 0027, 0012-0035].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kamatani and Nowozin to have feature of using speech to text and text to speech conversion in translation as taught by Proulx.  The suggestion/motivation would have been to provide translation systems and methods that provide better speech recognition and better translation accuracy [Proulx paragraph 0017].  
Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive.
On page 9 of applicant’s remark, the applicant argues the following:
“However, Nowozin discloses a neural network which outputs a compressed representation of text, not an actual sentence. See, e.g., Nowozin, paragraph [0028]. Therefore, Nowozin fails to disclose at least "one or more neural networks to translate one or more first sentences into one or more second sentences," and therefore fails to cure the admitted deficiency.”
Examiner respectfully disagrees with Applicant's arguments for the following reasons:  Nowozin clearly discloses that a person highlights a sentence which he or she is writing using a computing device, and requests suggestions from a computer-implemented sentence thesaurus tool. The sentence is compressed, manipulated to become similar to a writing style of each of a plurality of famous authors, and then decompressed to produce a plurality of sentences which are offered to the writer for input to the computing device [paragraph 0022, also see paragraph 0038]. Further the compressor comprises an encoder and a decoder, which are neural networks [paragraph 0027].  As per Nowozin, the system compresses the input sentence, manipulates the sentence and decompresses the sentence before outputting. However, at the end, it shows the transformed/translated sentence(s) as an output to the user using neural networks. Compressing and decompressing might be extra steps performed by Nowozin. However, the claimed invention doesn’t limit NOT using the compressor/decompressor to perform these steps. Further, instant application also uses encoder and decoder to translate one or more first sentences into one or more second sentences [PGPUB of instant application paragraphs 0041, 0044-0045, 0048, 0051-0053, Figs. 2A-2B]. Thus, Kamatani in view of Nowozin disclose all the limitation of claim 1, 9, 17 and 25. 
On page 9 of applicant’s remark, the applicant argues the following:
“Furthermore, it would not be obvious to combine Kamatani and Nowozin because the proposed combination would be inoperable. As noted above, the neural network of Nowozin operates to compress text. However, Kamatani operates on whole words and phrases, and fails to teach any means by which it would work with the compressed text of Nowozin.”
Examiner respectfully disagrees with Applicant's arguments for the following reasons: As explained above, Nowozin clearly discloses the feature of using one or more neural networks to translate one or more first sentences into one or more second sentences (see above arguments). In response to applicant's argument that “it would not be obvious to combine Kamatani and Nowozin because the proposed combination would be inoperable”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
On page 9 of applicant’s remark, the applicant argues the following:
“Finally, the Office Action asserts that the "suggestion/motivation [to combine Kamatani and Nowozin] would have been to improve the amount of compressing which can be achieved, whilst still enabling decompressing without significant loss from the original." However, the references contain no disclosure to that combining Kamatani and Nowozin (notwithstanding that any such combination would be inoperable) would result in any greater compress than what Nowozin already shows”
“Therefore, no combination of the cited references teaches or suggests all of the limitations recited in claim 1, the proposed combination of references would be inoperable, and the asserted motivation to combine the references is inaccurate”
Examiner respectfully disagrees with Applicant's arguments for the following reasons: As explained above, Nowozin clearly discloses the feature of using one or more neural networks to translate one or more first sentences into one or more second sentences and how the Kamatani and Nowozin are combined properly (see above arguments). Further, also explained In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the suggestion/motivation would have been to improve the amount of compression which can be achieved, whilst still enabling decompression without significant loss from the original [Nowozin paragraph 0003]. 	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652